DETAILED ACTION
This non-final Office action is in response to the claims filed on April 23, 2021.
Status of claims: claims 1-8 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
 

AMEND THE CLAIMS

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0030047 to Munenaga et al. (hereinafter “Munenaga”) in view of JP 5846036 to Toyota et al. (hereinafter “Toyota”) in further view of US 2011/0179719 to Matsumoto et al. (hereinafter “Matsumoto”).
Munenaga discloses a back door for a hatchback vehicle comprising: 
a inner panel 6; 
a outer panel 5; and 
a lower-side reinforcing member 20,40 made of metal extending in a vehicle width direction and fixed to an upward facing surface of a lower side portion of the inner panel, 
wherein the lower-side reinforcing member has a center portion in the vehicle width direction fixed to a vehicle lower structure via a door lock mechanism upon closing the back door. 
	Munenaga fails to disclose the back door is a resin back door wherein the inner panel and outer panel are made of resin.
	Toyota teaches of a resin back door with an outer panel and inner panel made of resin.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Munenaga outer panel and inner panel of resin, as taught by Toyota, in order to form the door panels out of light weight materials; thus saving on fuel costs for the vehicle. 
	Munenaga, as applied above, discloses the lower-side reinforcing member extends across a majority of the resin inner pane in the vehicle width direction, but fails to disclose the door lock mechanism extends into an opening in the lower-side reinforcing member and an opening in the upward facing surface.

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a door lock mechanism with Munenaga, as taught by Matsumoto, in order to strengthen the locked position of the Munenaga back door. (claim 1)

[AltContent: textbox (Upper surface)][AltContent: textbox (Lower side portion)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    505
    715
    media_image1.png
    Greyscale


	Munenaga, as applied above, further discloses wherein the lower-side reinforcing member includes: a strip-shaped body 20 including the center portion and side portions in the vehicle width direction; a first extending portion 40 extending to a rear side of the vehicle from the center portion to an end portion for the resin outer panel in the lower side portion of the resin inner panel; and second extending portions extending to the rear side of the vehicle from the side portions, wherein a length of a second extending portion in a vehicle longitudinal direction 
	Munenaga, as applied above, further discloses wherein an upper side portion of the resin inner panel has both of the side portions turnably attached to a vehicle upper structure via hinges 4, a left corner connecting member 30a made of metal to connect the lower side reinforcing member and a lower end of a left arm portion of a left reinforcing member; and a right corner connecting member 30b made of metal to connect the lower side reinforcing member and a lower end of a right arm portion of a right reinforcing member. 
Munenaga, as applied above, fails to disclose the resin back door for a vehicle includes: a left reinforcing member and a right reinforcing member.
Toyota teaches of a resin back door for a vehicle includes: a left reinforcing member 28 (see FIG. 1) made of substantially L-shaped metal fixed along the upper side portion and a left side portion of the resin inner panel, the left reinforcing member including an upper left shoulder portion opposed to the upper side portion and configured to secure one end of one of the hinges, and a left arm portion opposed to the left side portion; a right reinforcing member 28 made of substantially L-shaped metal fixed along the upper side portion and a right side portion of the resin inner panel, the right reinforcing member including an upper right shoulder portion opposed to the upper side portion and configured to secure one end of another one of the hinges, and a right arm portion opposed to the right side portion.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include left and right reinforcing members with the Munenaga inner door panel, as taught by Toyota, in order to strengthen and reinforce the door inner panel. (claim 3)
Munenaga, as applied above, further discloses wherein the lower-side reinforcing member is fixed directly to the upward facing surface of a lower side portion of the resin inner panel. (claim 4)


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed April 23, 2021 with respect to the 102 rejection based on JP 5846036 in the previous Office action mailed January 27, 2021 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the 103 rejection in the previous Office action have been considered but are moot because the new ground of rejection does not rely solely on references applied in the prior rejection of record for teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634